DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, sub-species b, claims 30, 31, 33, 36-38 in the reply filed on 2/2/2022 is acknowledged.  The traversal is on the ground(s) that sub species B and C should exam together and will not be serious burden on the examiner if restriction is not required.  This is not found persuasive because the different species require different features.  Thus requiring different search queries.    Further, It is noted that Sub-species C, figure 6 is directed to a pair of flaps of a closure device that is resided at a distal end of a flexible strip (see applicant disclosure, paragraph 39).  While elected sub-speces B, Figure 1, is an open contractile element with a tensioning device, see paragraph 33, which is clearly resembled to different sub-species.  Accordingly, this places a serious search burden if a restriction were not required. The requirement is still deemed proper and is therefore made FINAL.
Claims 32, 34-35,39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al U.S 20140371855.
Claim 30:  Clement et al disclose a medical device comprising: an artificial contractile structure (see abstract) comprising at least one contractile element 100 adapted to contract a hollow body organ, such that said contractile element is adapted to be in a resting position (see fig. 1) or in an activated position, the activated position (see fig. 2) being defined with said contractile element constricting the hollow body organ and the resting position being defined with said contractile element not constricting the hollow body organ (see fig. 2, paragraph 32); a tensioning device (not shown, see paragraph 143) adapted to apply a force so as to tighten the contractile element around said hollow body organ, wherein the contractile element further comprises a closure (a locking member 108, figure 2, see paragraph 208) for forming the contractile element into a closed loop around said hollow body organ, but is silent regarding the closure comprising a plurality of lips arranged to engage the contractile element.  It is noted that  Clement et al, in figure 2, teach a silicon lip 110, see paragraph 208.  However, it is well known to have the device includes more than one lip in order to prevent any kind of slipping of the closure along the strip so that the Clement et al would too have this advantage.  (It is an evidence in the same field of invention – U.S 20130296900,  Szewczyk et al , teach a medical restriction device for wrapping around a hollow organ, fig. 1, see abstract comprising a flexible strip 2, a closure 8 see paragraphs 36, 40 with a plurality of transversal reinforcement (a plurality of notches/lips 20, fig 2, paragraph 36, 40) for interlocking with the closure 8) so that the Clement et al would too have this advantage.
Claim 31 is rejected under 35 U.S.C 103(a) as being unpatentable over Clements et al in view of Szewczyk et al.
Claim 31:  Clements et al disclose the invention substantially as claimed, but is silent regarding the closure is arranged so as to form the contractile element into a closed loop having one of a plurality of predetermined circumferences.  Szewczyk teaches a medical restriction device in the same field of endeavor for wrapping around a hollow organ (abstract) (Fig. 1) comprising a flexible strip (flexible element (2)) extending in a longitudinal direction (para. 0035) and a closure (8) for forming the (at least one) contractile element into a closed loop around a hollow body organ (para. 0036), wherein the flexible strip (2) comprises a plurality of transversal reinforcement elements (a plurality of notches (20) (Fig. 2) (para. 0040) extending from a surface thereof opposite a smooth surface arranged for contacting said hollow body organ (see Fig. 3) (para. 0040) wherein the closure (8) is arranged so as to form the contractile element into a closed loop having one of a plurality of predetermined circumferences via. the plurality of notches (20) interlocking with the closure (8) (para. 36, 40 of Szewczyk). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener of Clement i.e the click mechanism comprising a locking member (108), wherein the free end (106b) of the band (106) slides through (para. 0208) for the notched fastener of Szewczyk i.e. wherein the notches on the flexible strip (2) (see Fig. 1) define four latching positions with an opening (18), on the second, proximal, end of the strip, wherein the opening (18) is used for engaging one of the notches (20) and wherein the tip (10) of the flexible strip is pulled through the opening (18) until the desired latching position is reached (para. 40) in order to yield the predictable result of locking the band in a closed loop and to allow the restriction device to be more versatile such that the plurality of notches on the closure device enables the closure to lock the flexible longitudinal element in a plurality of selectable diameter positions (para. 12 and 14). 
Allowable Subject Matter
Claims 33, 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 33:  The prior arts fail to disclose or reasonably suggest the claimed the plurality of lips overhang a transverse connecting member.
Claim 36:  The prior arts fail to disclose or reasonably suggest the claimed the closure comprises a security device arranged to secure the lips in position.
Claims 37-38 are also objected to because they depend from claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771